Citation Nr: 0429491	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
secondary to toxic chemical exposure.

2.  Entitlement to service connection for a liver disorder as 
secondary to toxic chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1962 to January 
1966.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The veteran contends that he currently suffers from lung and 
liver disorders as a result of daily in-service exposure to 
trichloroethylene and carbon tetrachloride that he used to 
clean parts in his occupation as an aircraft technician.  
While service medical records do not reflect relevant 
complaints or treatment (with the exception of treatment for 
upper respiratory infection in January 1964 and February 
1965), it is undisputed that the veteran was an aircraft 
electrician during service, and the RO apparently does not 
dispute that he was exposed to trichloroethylene and carbon 
tetrachloride in the process of carrying out the activities 
associated with his military specialty.  The Board further 
notes that although the medical evidence of record does not 
reflect any lung disorder until approximately 1999 or a liver 
disorder until approximately 1980, Dr. S. noted in December 
1999 that the veteran suffered from previous disorders of the 
lungs (empyema and subsequent bouts with pneumonia) in the 
context of a discussion about the effects of 
trichloroethylene, and in an October 1999 letter, Dr. S. 
noted that chronic exposure to this chemical could cause 
serious and permanent liver disease and that "[a]ll the 
voluminous literature on this chemical supports this claim."  
The veteran has additionally provided articles in support of 
his claims.

The Board also notes that while a VA physician in February 
2002 refused to provide the veteran with an opinion linking 
empyema with the veteran's toxin exposure during service, the 
physician also noted medical findings consistent with mild 
small obstructive airways disease but did not comment on an 
association between toxins and this medical finding.  (The 
Board finds these statements of some respiratory disability 
important since the record is unclear whether the veteran 
continues to suffer from any residuals from the empyema that 
was treated in 1999.)

Therefore, while the Board recognizes as did the RO that Dr. 
S. did not specifically relate a current lung or liver 
disorder to service, based on his statements, current medical 
findings of lung and liver disability, and the fact that the 
veteran was exposed to trichloroethylene and carbon 
tetrachloride as part of the activities associated with his 
military specialty during service, the Board finds that the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA) requires that the 
veteran be furnished with appropriate examinations to 
determine whether it is at least as likely as not that any 
current disability of the lungs or liver is related to the 
veteran's exposure to trichloroethylene and carbon 
tetrachloride during active service.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claims, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.

2.  The veteran should be afforded with 
an appropriate VA examination to 
determine the etiology of any current 
lung disorder.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
lung disorder is related to the veteran's 
exposure to trichloroethylene and carbon 
tetrachloride during active service.  

3.  The veteran should be afforded with 
an appropriate VA examination to 
determine the etiology of any current 
liver disorder.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that any current liver disorder is 
related to the veteran's exposure to 
trichloroethylene and carbon 
tetrachloride during active service.  

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




